      Case 3:20-cv-01558-MWB Document 13 Filed 12/10/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER ANGELO                               No. 3:20-CV-01558
BERTINELLI and KRYSTI LEIGH
BERTINELLI, his wife,                            (Judge Brann)

          Plaintiffs,

     v.

TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC,

          Defendant.

                                  ORDER

     AND NOW, this 10th day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant’s Motion to Dismiss Counts 2-5 (Doc. 8) is GRANTED.

     2.   Plaintiffs may file an amended complaint, if they choose, by December

          24, 2020. If no amended complaint is filed by that date, the action will

          proceed exclusively on Count 1, which Defendant has not opposed.




                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
